UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6432



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DIVINE SHABAZZ,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Henry Coke Morgan Jr., Senior
District Judge. (3:00-cr-00344-3; 3:06-cv-00518)


Submitted: July 19, 2007                    Decided:   July 25, 2007


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Divine Shabazz, Appellant Pro Se. John Staige Davis, V, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Divine Shabazz seeks to appeal the district court’s order

denying his Fed. R. Civ. P. 59(e) motion seeking reconsideration of

the denial of 28 U.S.C. § 2255 (2000) relief.                     The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”                28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the    district      court    is    debatable      or    wrong    and    that   any

dispositive procedural ruling by the district court is likewise

debatable.        Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).              We have independently reviewed the

record     and    conclude      that    Shabazz   has   not    made    the    requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.             We dispense with oral argument because the

facts    and     legal    contentions      are    adequately     presented      in   the

materials        before   the    court    and     argument     would    not    aid   the

decisional process.



                                                                              DISMISSED




                                          - 2 -